May 4, 2012 VIA EDGAR Securities and Exchange Commission Investment Company Division 100 F. Street, N.E. Washington, DC 20549 Attention:Office of Filings, Information & Consumer Services Re: Henderson Global Funds (the “Trust”) (File Nos. 333-62270 and 811-10399) To the Commission: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the (i) the Prospectus for the Henderson International All Cap Equity Fund and Henderson Strategic Income Fund, (ii) the Prospectus for the Class A Shares, Class B Shares and Class C Shares of the Henderson Money Market Fund, (iii) the Prospectus for the Class Z Shares of the Henderson Money Market Fund, (iv) the Statement of Additional Information for the Henderson International All Cap Equity Fund and Henderson Strategic Income Fund and (v) the Statement of Additional Information for the Henderson Money Market Fund do not differ from those contained in Post-Effective Amendment No. 61 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A (Amendment No. 63 under the Investment Company Act of 1940, as amended).The Amendment was filed electronically on April 27, 2012 (Accession # 0000891804-12-000630). If you have any questions concerning this filing, you may contact me at (617) 662-3969. Very truly yours, /s/ Francine S. Hayes Francine S. Hayes Vice President and Managing Counsel cc:C. Yarbrough
